Citation Nr: 1819356	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  14-27 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for bilateral flat feet (pes planus) with corns (bilateral foot disability).

2. Entitlement to service connection for bilateral flat feet.

3. Entitlement to service connection for a left shoulder disability, claimed as secondary to the service-connected right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty for training (ACDUTRA) from August 1988 to December 1988, followed by service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

Regardless of any RO determination on the application to reopen, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In July 2010, the Veteran executed a new power of attorney appointing Disabled American Veterans (DAV) as her representative for all VA claims.  This new appointment effectively revoked the Veteran's prior appointment of the Marine Corps League.  See 38 C.F.R. § 14.631(f)(1).

The Veteran testified at a June 2017 Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, in consideration of the holdings in Brokowski and Clemons, the Board has recharacterized the claims as reflected on the title page.

While the Veteran clarified during the June 2017 Board hearing that she was seeking service connection for a bilateral foot disability and a secondary bilateral ankle disability, the RO has only adjudicated the issue of entitlement to service connection for bilateral flat feet.  Therefore, the Board does not have jurisdiction over the issue of entitlement to service connection for a bilateral ankle disability, secondary to the service-connected bilateral flat foot, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1. In an unappealed September 1994 decision, the RO denied the claim of entitlement to serviced connection for bilateral flat feet with corns.

2. Evidence received since the September 1994 decision relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim of service connection for bilateral flat feet.

3. The Veteran's current bilateral flat foot is etiologically related to service.

4. The Veteran's current left shoulder disability is etiologically related to her service-connected right shoulder disability.



CONCLUSIONS OF LAW

1. The September 1994 decision that denied service connection for bilateral flat feet with corns is final.  38 U.S.C. §§ 7103, 7104 (2012); 38 C.F.R. §§ 3.156, 20.1100 (2017).

2. Evidence received since the September 1994 decision is new and material, and the claim of entitlement to service connection for bilateral foot flat feet is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3. The criteria for service connection for bilateral flat foot have been met.  38 U.S.C. §§ 1110, 5107 (2017); 38 C.F.R. §§ 3.102, 3.303 (2017).

4. The criteria for service connection for a left shoulder disability, secondary to the service-connected right shoulder disability, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2017).  Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Reopening Based on New and Material Evidence

Service connection for a bilateral foot disability was denied by a September 1994 rating decision.  Notice was provided that same month and the Veteran neither appealed the decision nor submitted new and material evidence within the one year appeal period.  It thus became final.  See 38 U.S.C. § 7103, 7104; 38 C.F.R. §§ 20.1100. 

The same factual basis is not generally thereafter considered.  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If such new and material evidence had been submitted and had not been acted upon, a claim could still be pending until a decision had been made on that evidence.  See 38 C.F.R. § 3.160(c)("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); see also Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007) ("[A] claim remains pending-even for years-if the Secretary fails to act on a claim before him").  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

Under applicable regulations, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

As noted above, a rating decision issued in September 1994 denied the Veteran's claim of entitlement to service connection for flat feet with corns.  The Veteran was notified of this denial, but did not appeal the decision.  Therefore, the decision was final.  See 38 U.S.C. § 7103, 7104; 38 C.F.R. §§ 3.156, 20.1100.

The September 1994 denial of service connection for a bilateral foot disability was based on a determination that there was no nexus between the Veteran's bilateral foot disability and service.  The evidence before the RO included the Veteran's service treatment records, lay statements, and a December 1993 VA examination report. 

The evidence received since the final September 1994 rating decision includes VA treatment records, lay statements, a March 2014 VA examination report, and a June 2017 private medical opinion.  Specifically, the June 2017 private medical opinion contained a positive nexus opinion relating the Veteran's current bilateral pes planus (flat feet) to service.  As this new evidence relates to the basis of the prior denial, it is material, and reopening of the claim for service connection for bilateral flat feet is warranted.

Service Connection - Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The term "active military, naval, or air service" includes active duty, and "any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C. § 101(24); 38 C.F.R. 
§ 3.6(a).  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C. §§ 316, 502, 503, 504, or 505. 38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C. §§ 316, 502, 503, 504, or 505.  38 U.S.C. 
§ 101(23); 38 C.F.R. § 3.6(d).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

In order for service connection to be awarded based upon ACDUTRA, the Veteran must establish that he was disabled from an injury or disease incurred or aggravated in the line of duty in ACDUTRA.  See 38 U.S.C. §§ 101(2), (24), 1110; 38 C.F.R. 
§ 3.6(c).  Service connection may also be awarded based on a period of INACDUTRA.  In order to do so, the Veteran must establish that she was disabled from an injury incurred or aggravated in the line of duty in INACDUTRA.  See 38 U.S.C. §§ 101(2), (24); 38 C.F.R. § 3.6.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To prevail on the issue of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders "noted" at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  Only such conditions that are recorded in the examination reports are to be considered as "noted," and history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 U.S.C. §§ 1111, 1137; 38 C.F.R. § 3.304. 

If a disorder was not "noted" on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that the "increase in disability [was] due to the natural progress of the preexisting condition."  38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Wagner, 370 F.3d at 1097.

In short, the effect of 38 U.S.C. § 1111 may be summarized as follows: When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting service and not aggravated by service.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C. § 1111, the veteran's claim is one for service connection.  No deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77  (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

In the case of conflicting medical opinions, the Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  Other factors affecting the probative value of a medical opinion include thoroughness and degree of detail, and a well-reasoned rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Bloom v. West, 12 Vet. App. 185, 187 (1999).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Claim for Bilateral Flat Feet - Analysis

The Veteran is contends that her bilateral flat feet are related to or caused by service.

While the RO has previously characterized this claim as one based on aggravation of a disability that preexisted service, the Board finds the claim is properly characterized as a claim for service connection and not aggravation.  There is no clear and unmistakable evidence that the Veteran's bilateral flat feet preexisted service.  While several foot disabilities were "noted" upon the Veteran's entry to service, including bilateral mild hammer toes, mild bilateral hallux valgus, and asymptomatic mild bilateral bunions, bilateral flat feet was not "noted" on the entrance examination report.  As such, she is presumed to have been sound upon entry to service as to the current issue of bilateral flat feet.

As an initial matter, the Board finds that the Veteran has a current diagnosis of bilateral flat feet.  See March 2014 VA examination report and June 2017 private medical opinion.

Next, the Board finds that the Veteran sustained an injury to her bilateral feet during service.  During the June 2017 Board hearing, the Veteran reported completing rigorous physical activity during her initial period of ACDUTRA while wearing boots.

Turning to the issue of etiology, the Veteran was afforded a VA examination in March 2014.  The VA examiner correctly noted that the Veteran had a preexisting foot condition of hallux valgus, hammer toes, and bunions.  The VA examiner stated that there was no objective evidence of record that the Veteran had an increase in severity or aggravation of these conditions beyond the natural progression of the disease during service.  The VA examiner noted that the Veteran was not seen for any foot problems during her initial period of ACDUTRA.  Furthermore, the VA examiner opined that it is less likely than not that the Veteran's non-service connected hallux valgus and hammer toes caused her current pes planus.  The VA examiner stated that pes planus (flat feet) can be congenital or acquired, and acquired pes planus is related to footwear and increased walking or prolonged standing.  The VA examiner stated that there was no documentation of foot problems in the Veteran's service treatment records.  The VA examiner did not address the Veteran's contentions that her current bilateral pes planus is related to or caused by the rigorous physical activity she performed while wearing boots during her initial period of ACDUTRA.  As such, this opinion has no probative value as to whether the Veteran's current bilateral pes planus is related to or caused by the rigorous physical activity she performed while wearing boots during her initial period of ACDUTRA.

In June 2017, a private physician stated that the Veteran had acquired pes planus.  The physician opined that this condition was related to the Veteran's history of rigorous physical activity with improper shoe wear during service.  

Based on a review of the evidence, both lay and medical, the Board finds that the Veteran's current bilateral pes planus is etiologically related to service.  The June 2017 private medical opinion was highly probative as to the etiology of the Veteran's pes planus, particularly in light of the March 2014 VA examiner's statement that acquired pes planus is related to footwear and increased walking or prolonged standing.  The June 2017 private medical opinion was based on a thorough medical history, considered the Veteran's lay statements, and provided an adequate rationale.  The Board notes that the June 2017 private medical opinion is the only adequate etiology opinion of record.  For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence supports a finding that the Veteran's current bilateral flat foot is etiologically related to service.  As such, the Board finds that service connection is warranted.

Service Connection Claim for a Left Shoulder Disability - Analysis

The Veteran contends that her left shoulder disability is related to or caused by her service-connected right shoulder disability.  She is in receipt of service connection for a right shoulder disability, effective July 2, 1993.

Initially, the Board finds that the Veteran has a current diagnosis of a left shoulder disability.  See February 2009 VA examination report.

Turning to the issue of etiology, the Veteran was afforded a VA examination in February 2009.  The Veteran stated that as her right shoulder symptoms worsened, she compensated by using her left arm more, especially with carrying groceries or household chores.  She stated that the left arm would become weak, "give out," and become numb.  Left shoulder degenerative arthritis was diagnosed.  The VA examiner opined that the Veteran's left shoulder disability was not related to or caused by her service-connected right shoulder disability.  The VA examiner stated that there was no credible scientific or medical literature that supports that tendinosis and degenerative changes in one shoulder cause pain or degenerative changes in the other shoulder.  The Board finds this opinion to be adequate and probative, as it is based on a detailed examination and review of the medical history and includes an adequate rationale.

In May 2013, the Veteran's treating physical therapist opined that the Veteran's left shoulder disability was at least as likely as not caused by or aggravated by her service-connected right shoulder disability, due to the Veteran's compensating for her right shoulder disability.  The Board finds this opinion to be adequate and probative, as it is based on a detailed examination and review of the medical history and includes an adequate rationale.

In September 2015, the Veteran's treating physician opined that she had overcompensated for her right shoulder disability, causing left shoulder pain consistent with bursitis and tendinitis.  The Board finds this opinion to be adequate and probative, as it is based on a detailed examination and review of the medical history and includes an adequate rationale.

Based on a review of the evidence, both lay and medical, the Board finds that the Veteran's current left shoulder disability is etiologically related to his service-connected right shoulder disability.  The Board finds that the probative value of the negative nexus opinion from the February 2009 VA examiner is outweighed by the probative value of the two positive nexus opinions from the Veteran's treating physical therapist and treating physician.  For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence supports a finding that the Veteran's current left shoulder disability is etiologically related to the service-connected right shoulder disability.  As such, the Board finds that service connection is warranted.


ORDER

New and material evidence has been received and the claim for entitlement to service connection for a bilateral foot disability is reopened.

Service connection for bilateral flat foot is granted.

	(CONTINUED ON NEXT PAGE)


Service connection for a left shoulder disability, secondary to the service-connected right shoulder disability, is granted.




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


